DAUKSCH, Judge,
dissenting:
I respectfully dissent.
I note the majority opinion’s characterization of the length of the hearing on attorney’s fees as being “incredible.” It was five days long, so nothing to be disbelieved there; what I find to be incredible is the evidence adduced at the hearing. To me a $30,000.00 fee in this case is excessive, not supported by the record and is obviously based upon a lawyer’s inflated value of his own worth. I am virtually certain the number of hours spent were not necessary and that the number of hours testified to were not spent. I would either reverse the fee award and send it back for a rehearing in the light of the Florida Patients Compensation Fund v. Rowe, *1264472 So.2d 1145 (Fla.1985) decision or reduce the amount, here, to a reasonable one.